DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 is/are allowed on the basis of one (or some) of a number of arguments a presented.  The closest prior art is 20170148311.
The following is an examiner's statement of reasons for allowance:

The database deployment disclosed by the prior art of record, in general, does not include database containers exclusively managed by a different administrative user. The database deployment by the instant invention is able to grant exclusive container group management.  The claims are being allowed after an updated search.

The prior art therefore does not disclose creating a container group using a database deployment infrastructure (DDI) administrator (DDIA), wherein the DDI is a service layer of a database, and wherein the container group comprises application programming interfaces (APIs) for performing administrative management tasks on an exclusive set of containers within the container group and isolates access to the exclusive set of containers from other container groups.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-7, 9-14, and 16-20 are allowed because they depend from the independent claim(s) 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154